Citation Nr: 0114750	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-23 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as a result of exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from March 1952 to August 
1972, with service in the Republic of Vietnam from June 15, 
1966, to June 8, 1967.  He died on July [redacted], 1999.  The 
appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 1999 by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied the appellant's claim on the 
basis that the claim was not well grounded. 


REMAND

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death. 38 U.S.C.A. § 1310 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.312 (2000).

In the instant case, the veteran's death certificate lists 
the immediate cause of the veteran's death as respiratory 
failure due to or as a consequence of lung cancer.  

The appellant has alleged that the veteran's lung cancer, the 
cause of his death, was related to exposure to the herbicide 
Agent Orange during his service in Vietnam.  She has thus 
presented claims of entitlement to service connection for the 
cause of the veteran's death on a direct and presumptive 
basis.

Service connection for cancer of the lung may be established 
by resort to a presumption provided by applicable 
regulations.  A disease associated with exposure to certain 
herbicide agents may be considered to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).  If a 
veteran was exposed to a herbicide agent during active 
service, cancer of the lung shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service.  38 C.F.R. 
§ 3.309(e).  A veteran who, during active service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, and has a disease 
listed at 38 C.F.R. § 3.309(e) shall be presumed to have been 
exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii).  In order to establish 
presumptive service connection for cancer of the lung in a 
veteran who served in Vietnam during the requisite period of 
time, such cancer must have become manifest to a degree of 10 
percent or more within 30 years after the last date on which 
the veteran was exposed to a herbicide agent during active 
service.  38 C.F.R. § 4.97, Diagnostic Code 6819 provides 
that malignant neoplasms of the respiratory system warrant an 
evaluation of 100 percent for 6 months after surgical, 
chemotherapy, or other therapeutic procedures.

In the instant case, the United States Air Force has reported 
that the last date on which the veteran served in Vietnam was 
June 8, 1967.  Therefore, for the purpose of presumptive 
service connection, under the regulations set forth above, 
lung cancer would have had to have become manifest by June 8, 
1997.

Medical records from a private hospital show that, in August 
1998, the veteran presented to the emergency room with a 
complaint of a chronic cough.  Diagnostic studies and 
procedures in August 1998 revealed cancer of the right lung.  
It is noted that August 1998 was more than 31 years after the 
veteran left Vietnam.

Applicable regulations provide that no presumptions may be 
invoked on the basis of advancement of the disease when first 
definitely diagnosed for the purpose of showing its existence 
to a degree of 10 percent within the applicable period.  This 
will not be interpreted as requiring that the disease be 
diagnosed in the presumptive period, but only that there be 
then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
light of subsequent developments it may gain considerable 
significance.  Cases in which a chronic condition is shown to 
exist within a short time following the applicable 
presumptive period should be developed to determine whether 
there was symptomatology which, in retrospect, may be 
identified and evaluated as manifestation of the chronic 
disease to the required 10 percent degree.  38 C.F.R. 
§ 3.307(c).

With regard to her claim of entitlement to presumptive 
service connection for the cause of the veteran's death, the 
appellant has not alleged that lung cancer was manifested by 
June 8, 1997, and she has not presented evidence that 
symptomatology which was a manifestation of lung cancer was 
present during the presumptive period.

With regard to the claim of entitlement to service connection 
for the cause of the veteran's death on a direct basis, the 
appellant may establish service connection with proof of 
actual direct causation of lung cancer by exposure to Agent 
Orange, under 38 U.S.C.A. § 1310, 38 C.F.R. § 3.312.  Cf. 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (statute 
providing presumptive service connection for disability as a 
result of exposure to ionizing radiation does not preclude 
proof of actual causation).

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and eliminates 
the requirement in law that a claim must be "well 
grounded".  The VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  The VCAA also provides that, upon 
receipt of a complete or substantially complete application 
for benefits, VA shall notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103 and at 
38 U.S.C. § 5103A).

In the instant case, the Board finds that, pursuant to the 
VCAA, this case should be remanded to the RO so that the 
appellant may be notified of the requirements of the law and 
regulations, set forth above, to establish presumptive 
service connection or direct service connection for the cause 
of the veteran's death, lung cancer, and so that she may be 
then permitted a further opportunity to submit evidence in 
support of her claim.

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should notify the appellant and 
her representative of the requirements of 
the law and regulations to establish 
service connection for the cause of the 
veteran's death, lung cancer, on a direct 
basis or on the basis of a presumption 
that his lung cancer was a result of 
exposure to herbicides, and permit her a 
reasonable period of time, not less than 
90 days, to submit additional evidence in 
support of her claim.  The RO should also 
notify the appellant that VA will attempt 
to assist her in obtaining any pertinent 
documents or records which she identifies 
and requests assistance in obtaining.

Following completion of these actions, the RO should review 
the evidence and determine whether the appellant's claim may 
now be granted.  If the decision remains adverse to the 
appellant, she and her representative should be provided with 
an appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to comply 
with the VCAA.  By this REMAND, the Board intimates no 
opinion as to the ultimate disposition of the appeal.  No 
action is required of the appellant until he receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




